UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6157



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-91-44)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Butler appeals the district court’s order denying his

motion for clarification.     We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny Butler’s motion to proceed in forma pauperis and dismiss on

the reasoning of the district court.   See United States v. Butler,

No. CR-91-44 (E.D. Va. Jan. 16, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2